Exhibit 10.5

SUBORDINATION AGREEMENT

THIS SUBORDINATION AGREEMENT (this “Agreement”) is entered into as of July 30,
2015, by and among the holders of the Subordinated Debt (as defined below)
signatory hereto from time to time and their permitted successors and assigns
(collectively, the “Subordinated Creditor”), and GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation, in its capacity as agent for the lenders
under the Senior Credit Agreement (as defined below) (together with its
successors and assigns, in such capacity, the “Senior Creditor Agent”), and is
consented to and acknowledged by NOBILIS HEALTH CORP., a corporation formed
under the laws of the province of British Columbia (the “Company”), as Parent
and guarantor of the Senior Debt (as defined below).

R E C I T A L S

A. The Company has entered into the Credit Agreement, dated as of March 31, 2015
(as amended, restated, supplemented, replaced, increased or otherwise modified
from time to time, the “Senior Credit Agreement”), by and among (a) the Company,
(b) Northstar Healthcare Acquisitions, L.L.C. as the Borrower (“Northstar”),
(c) the other Credit Parties party thereto, (c) Senior Creditor Agent, and
(d) the financial institutions or other entities signatory thereto from time to
time as Lenders (such Lenders and any other holders from time to time of any of
the Senior Debt, collectively, the “Senior Creditor”). All of the Company’s
obligations to Senior Creditor Agent and Senior Creditor under the Senior Debt
Documents (as hereinafter defined) are secured by first-priority liens on and
security interests in all of the property of the Company in which the Company
purports to grant a security interest from time to time under the Senior Loan
Documents and the products and proceeds thereof (collectively, the
“Collateral”).

B. Subordinated Creditor is extending loans to Marsh Lane Surgical Hospital,
LLC, a Texas limited liability company (“Marsh”), a wholly-owned indirect
subsidiary of the Company, under that certain Loan Agreement, dated as of the
date hereof, by and between Marsh and the Subordinated Creditor in the aggregate
principal amount of up to $4,500,000 (as amended, restated, supplemented,
replaced, increased or otherwise modified from time to time in accordance with
the terms hereof, the “Marsh Loan Agreement,” and together with all other
documents, agreements and instruments related thereto or executed in connection
therewith, each as amended, restated, supplemented, replaced, increased or
otherwise modified from time to time in accordance with the terms hereof,
collectively, the “Marsh Loan Documents”), with such loans and other obligations
under the Marsh Loan Documents being guarantied by Company pursuant to that
certain Guaranty dated as of the date hereof in favor of Subordinated Creditor
(as amended, restated, supplemented or otherwise modified in accordance with the
terms hereof, the “Subordinated Guaranty”). All of the Company’s obligations
evidenced by the Subordinated Debt Documents are and will remain unsecured
obligations.

 



--------------------------------------------------------------------------------

C. As an inducement for Senior Creditor Agent and Senior Creditor to continue
their loans and other financial accommodations to Northstar and Company and as a
condition precedent under the Senior Credit Agreement to Company guarantying the
obligations under the Marsh Loan Documents, the Subordinated Creditor is
executing this Agreement in order to set forth the relative rights and
priorities of Senior Creditor Agent, Senior Creditor and Subordinated Creditor
under the Senior Debt Documents and the Subordinated Debt Documents (as
hereinafter defined).

NOW, THEREFORE, in consideration of the above and the premises, the covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which hereby are acknowledged, the parties hereto
hereby agree as follows:

1. Definitions. The following terms shall have the following meanings in this
Agreement:

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended from
time to time and any successor statute and all rules and regulations promulgated
thereunder.

“Distribution” shall mean, with respect to any indebtedness, obligation or
security, (a) any payment or distribution by any Person of cash, securities or
other property, including, without limitation, by the application of proceeds
from the disposition of Collateral, by set-off or otherwise, on account of or to
pay principal, interest or any other obligation owing in respect of such
indebtedness, obligation or security, (b) any redemption, purchase or other
acquisition of such indebtedness, obligation or security by any Person or
(c) the granting of any lien or security interest to or for the benefit of the
holders of such indebtedness, obligation or security in or upon any property of
any Person.

“Enforcement Action” shall mean (a) to take from or for the account of the
Company, by set-off or in any other manner, the whole or any part of any moneys
which may now or hereafter be owing by the Company with respect to the
Subordinated Debt, (b) to sue for payment of, or to initiate or participate with
others in any suit, action or proceeding against the Company (including any
initiation of any Proceeding against the Company) to (i) enforce payment of or
to collect the whole or any part of the Subordinated Debt or (ii) commence
judicial enforcement of any of the rights and remedies under the Subordinated
Debt Documents or applicable law with respect to the Subordinated Debt, (c) to
sell, license, lease, or otherwise dispose of all or any portion of any
Collateral or any other assets of the Company, by private or public sale, other
disposition or any other means permissible under applicable law, (d) to exercise
any put option or to cause the Company to honor any redemption or mandatory
prepayment obligation under any Subordinated Debt Document, (e) to notify
account debtors or directly collect accounts receivable or other payment rights
of the Company the solicitation of bids from third parties to conduct the
liquidation of any Collateral or any other assets of the Company, (f) to engage
or retain sales brokers, marketing agents, investment bankers, accountants,
appraisers, auctioneers or other third parties for the purposes of valuing,
marketing, promoting and selling any Collateral or any other assets

 

2



--------------------------------------------------------------------------------

of the Company, (g) to exercise any other right relating to any Collateral or
any other assets of the Company (including the exercise of any voting rights
relating to any capital stock and including any right of recoupment or set-off)
or (h) to take any action under the provisions of any state or federal law,
including, without limitation, the Bankruptcy Code and the Uniform Commercial
Code, or under any contract or agreement, to enforce, set-off against, foreclose
upon, take possession of or sell or otherwise dispose of any Collateral or any
other assets of the Company. For the avoidance of doubt, nothing herein shall
prohibit, and the term “Enforcement Action” shall specifically exclude, any
rights and remedies that Subordinated Creditor may have against Marsh and any
other Persons party to the Marsh Loan Documents (other than the Company),
including, without limitation, acceleration of the obligations under the Marsh
Loan Documents and all rights and remedies as a secured party against the
collateral granted by Marsh and such Persons as security for such obligations,
all in accordance with the terms of the Marsh Loan Documents.

“Person” shall mean any natural person, corporation, general or limited
partnership, limited liability company, firm, trust, association, government,
governmental agency or other entity, whether acting in an individual, fiduciary
or other capacity.

“Proceeding” shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

“Refinancing Senior Debt Documents” shall mean any financing documentation which
replaces any Senior Debt Documents and pursuant to which the Senior Debt or any
portion thereof is refinanced, as such financing documentation may be amended,
restated, supplemented, replaced, increased or otherwise modified from time to
time.

“Senior Debt” shall mean all obligations, including all Obligations under the
Senior Credit Agreement, liabilities and indebtedness of every nature of the
Company from time to time owed to Senior Creditor Agent and Senior Creditor
under the Senior Debt Documents, including, without limitation, the principal
amount of all debts, claims and indebtedness, accrued and unpaid interest,
prepayment premiums and all fees, costs and expenses, whether primary,
secondary, direct, contingent, fixed or otherwise, heretofore, now and from time
to time hereafter owing, due or payable, whether before or after the filing of a
Proceeding under the Bankruptcy Code together with (a) any amendments,
restatements, modifications, renewals, increases or extensions thereof and
(b) any interest, fees, expenses, premiums or other amounts accruing thereon
after the commencement of a Proceeding, without regard to whether or not such
interest, fees, expenses, premiums or other amounts are allowed or allowable in
whole or in part in any such Proceeding. Senior Debt shall be considered to be
outstanding whenever any loan or loan commitment under any Senior Debt Document
is outstanding.

 

 

3



--------------------------------------------------------------------------------

“Senior Debt Documents” shall mean collectively, the Senior Credit Agreement and
all other “Loan Documents” as defined in the Senior Credit Agreement and, after
any refinancing of the Senior Debt, the Refinancing Senior Debt Documents, all
as amended, restated, supplemented, replaced, increased or otherwise modified
from time to time.

“Subordinated Debt” shall mean all obligations, liabilities and indebtedness of
every nature of the Company from time to time owed to Subordinated Creditor
under the Subordinated Debt Documents, including, without limitation, the
principal amount of all debts, claims and indebtedness, accrued and unpaid
interest and all fees, costs and expenses, whether primary, secondary, direct,
contingent, fixed or otherwise, heretofore, now and from time to time hereafter
owing, due or payable, whether before or after the filing of a Proceeding under
the Bankruptcy Code together with (a) any amendments, restatements,
modifications, renewals, increases or extensions thereof in accordance with the
terms hereof and (b) any interest, fees, expenses, premiums or other amounts
accruing thereon after the commencement of a Proceeding, without regard to
whether or not such interest, fees, expenses, premiums or other amounts are
allowed or allowable in whole or in part in any such Proceeding. For the
avoidance of doubt, the term “Subordinated Debt” shall be limited to
obligations, liabilities and indebtedness of the Company only under the
Subordinated Debt Documents and shall not be deemed to include Marsh or any
other Person party to the Marsh Loan Documents, including, without limitation,
any other Person who may be joined as a party to the Subordinated Guaranty from
time to time pursuant to the terms thereof.

“Subordinated Debt Documents” shall mean the Subordinated Guaranty with respect
to the Subordinated Debt, any security agreement or other collateral document
executed by the Company which secures the Subordinated Debt, and all other
documents, agreements and instruments now existing or hereinafter entered into
evidencing or pertaining to all or any portion of the Subordinated Debt, all as
amended, supplemented, replaced or modified from time to time in accordance with
the terms hereof.

“Subordination Termination Date” shall mean the date that is 90 days after all
outstanding Senior Debt is paid in full in cash and Senior Creditor Agent and
Senior Creditor have no further obligation to make loans or provide any other
financial accommodations to Northstar, Company or any of their subsidiaries or
affiliates.

2. Subordination.

2.1 Subordination of Subordinated Debt to Senior Debt. The Company covenants and
agrees, and Subordinated Creditor by its execution hereof likewise covenants and
agrees, notwithstanding anything to the contrary contained in any of the
Subordinated Debt Documents, that the payment of any and all of the Subordinated
Debt shall be subordinate and subject in right

 

4



--------------------------------------------------------------------------------

and time of payment, to the extent and in the manner set forth in this
Agreement, to the prior payment in full in cash of all Senior Debt. Each holder
of Senior Debt, whether such Senior Debt is now outstanding or hereafter
created, incurred, assumed or guaranteed, shall be deemed to have acquired
Senior Debt in reliance upon the provisions contained in this Agreement.
Notwithstanding the terms of the Subordinated Debt Documents, the Company hereby
agrees that it will not make, and Subordinated Creditor hereby agrees that it
will not accept, any Distribution, whether in cash, securities or other
property, with respect to or as payment for the Subordinated Debt until the
Subordination Termination Date. For the avoidance of doubt, nothing herein shall
prohibit Marsh or any other Person party to the Marsh Loan Documents (other than
the Company) from making, or the Subordinated Creditor from accepting from Marsh
or such other Persons, Distributions in accordance with the terms of the Marsh
Loan Documents.

2.2 Liquidation, Dissolution, Bankruptcy. In the event of any Proceeding
involving the Company:

(a) The Company shall not make and Subordinated Creditor shall not receive any
Distribution, whether in cash, securities or other property, on account of or as
payment for any Subordinated Debt prior to the Subordination Termination Date.

(b) Any Distribution, whether in cash, securities or other property which would
otherwise, but for the terms hereof, be payable or deliverable in respect of the
Subordinated Debt shall be paid or delivered directly to Senior Creditor Agent
(to be held and/or applied by Senior Creditor Agent in accordance with the terms
of the Senior Debt Documents) until the Subordination Termination Date.
Subordinated Creditor irrevocably authorizes, empowers and directs any debtor,
debtor-in-possession, receiver, trustee, liquidator, custodian, conservator or
other Person having authority, to pay or otherwise deliver all such
Distributions to Senior Creditor Agent. Subordinated Creditor also irrevocably
authorizes and empowers Senior Creditor Agent, in the name of Subordinated
Creditor, to demand, sue for, collect and receive any and all such Distributions
and other amounts owing under the Subordinated Debt Documents.

(c) Subordinated Creditor agrees not to initiate, prosecute or participate in
any claim, action or other proceeding challenging the enforceability, validity,
perfection or priority of the Senior Debt or any liens and security interests
securing the Senior Debt.

(d) Subordinated Creditor agrees that Senior Creditor Agent and Senior Creditor
may consent to the use of cash collateral or provide financing (including
debtor-in-possession financing) to the Company on such terms and conditions and
in such amounts as Senior Creditor Agent and Senior Creditor, in their sole
discretion, may decide and, in connection therewith, the Company may grant to
Senior Creditor Agent and Senior Creditor liens and security interests upon all
of the property of the Company, which liens and security interests (i) shall
secure payment of all Senior Debt (whether such Senior Debt arose prior to the
commencement of any Proceeding or at any time thereafter) and all other
financing provided by Senior Creditor Agent and Senior Creditor during such

 

5



--------------------------------------------------------------------------------

Proceeding and (ii) shall be superior in priority to the liens and security
interests, if any, in favor of Subordinated Creditor on the property of the
Company. Subordinated Creditor agrees that it will not object to or oppose a
sale or other disposition of any property of Company or its estate securing all
or any part of the Senior Debt free and clear of security interests, liens or
other claims of Subordinated Creditor under Section 363 of the Bankruptcy Code
or any other provision of the Bankruptcy Code if Senior Creditor Agent or Senior
Creditor has consented to such sale or disposition. Subordinated Creditor agrees
not to assert any right it may have to “adequate protection” of Subordinated
Creditor’s interest in any Collateral or any other assets of the Company in any
Proceeding and agrees that it will not seek to have the automatic stay lifted
with respect to any Collateral or any other assets of the Company without the
prior written consent of Senior Creditor Agent. Subordinated Creditor waives any
claim it may now or hereafter have arising out of Senior Creditor Agent’s or
Senior Creditor’s election, in any Proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b)(2) of the Bankruptcy Code, and/or
any borrowing or grant of a security interest under Section 364 of the
Bankruptcy Code by the Company, as debtor-in-possession.

(e) The Senior Debt shall continue to be treated as Senior Debt and the
provisions of this Agreement shall continue to govern the relative rights and
priorities of Senior Creditor Agent, Senior Creditor and Subordinated Creditor
even if all or part of the Senior Debt or the security interests securing the
Senior Debt are subordinated, set aside, avoided, invalidated, or disallowed in
connection with any such Proceeding, and this Agreement shall be reinstated if
at any time any payment of any of the Senior Debt is rescinded or must otherwise
be returned by any holder of Senior Debt or any representative of such holder.

(f) Notwithstanding anything to the contrary herein, in any Proceeding involving
the Company, the Subordinated Creditor shall not be deemed herein to have
waived, and may, in its sole discretion, elect to exercise, any and all of its
rights and remedies as an unsecured creditor of the Company in accordance with
the Subordinated Debt Documents and applicable law.

2.3 Subordinated Debt Standstill Provisions. Until the Subordination Termination
Date, Subordinated Creditor shall not, without the prior written consent of
Senior Creditor Agent, take any Enforcement Action with respect to the
Subordinated Debt. Any Distributions or other proceeds of any Enforcement Action
obtained by Subordinated Creditor in violation of the immediately preceding
sentence shall in any event be held in trust by it for the benefit of Senior
Creditor Agent and Senior Creditor and promptly paid or delivered to Senior
Creditor Agent in the form received.

2.4 Incorrect Payments and Payover. Until the Subordination Termination Date, if
any Distribution on account of or as payment for the Subordinated Debt that is
not permitted to be made by the Company or accepted by Subordinated Creditor
under this Agreement is nonetheless made or received by Subordinated Creditor,
such Distribution shall not be

 

6



--------------------------------------------------------------------------------

commingled with any of the assets of Subordinated Creditor, shall be held in
trust by Subordinated Creditor for the benefit of Senior Creditor Agent and
Senior Creditor and shall be promptly paid over to Senior Creditor Agent for
application (in accordance with the Senior Debt Documents) to the payment of the
Senior Debt then remaining unpaid.

2.5 Subordination of Liens and Security Interests; Agreement Not to Contest;
Agreement to Release Liens; Acknowledgement of Liens.

(a) The Subordinated Debt shall remain unsecured. Notwithstanding the
immediately preceding sentence, if the Subordinated Creditor obtains any liens
or security interests in the Collateral or any other assets of the Company
(whether pursuant to Senior Creditor Agent’s consent or otherwise), all such
liens and security interests obtained by Subordinated Creditor in the Collateral
and any other assets of the Company shall be and hereby are subordinated for all
purposes and in all respects to the liens and security interests of Senior
Creditor Agent in the Collateral and any other assets of the Company, regardless
of the validity, enforceability, avoidance, dispute, unperfection, or the time,
method, manner or order of the grant, attachment, filing or perfection of any
such liens and security interests, any provision of the Uniform Commercial Code,
the Bankruptcy Code, any Senior Debt Document or any Subordinated Debt Document
or any other circumstance whatsoever until the Subordination Termination Date.
Subordinated Creditor agrees that it will not at any time contest the validity,
perfection, priority or enforceability of the Senior Debt, the Senior Debt
Documents, or the liens and security interests of Senior Creditor Agent in the
Collateral or any other assets of the Company securing the Senior Debt. In the
event that Senior Creditor Agent releases or agrees to release any of its liens
or security interests in the Collateral or any other assets of the Company in
connection with the sale or other disposition thereof, or if any of the
Collateral or any other assets of the Company is sold or retained pursuant to a
foreclosure or similar action, Subordinated Creditor agrees that its liens or
security interests in such Collateral and other assets of the Company, if any,
shall automatically be released, and Subordinated Creditor shall (or shall cause
its agent to) promptly execute and deliver to Senior Creditor Agent or authorize
Senior Creditor Agent to file such termination statements and releases as Senior
Creditor Agent shall reasonably request to effect the release of the liens and
security interests of Subordinated Creditor in such Collateral or other assets
of the Company. In furtherance of the foregoing, Subordinated Creditor hereby
irrevocably appoints Senior Creditor Agent its attorney-in-fact, with full
authority in the place and stead of Subordinated Creditor and in the name of
Subordinated Creditor or otherwise, to execute and deliver any document or
instrument which Subordinated Creditor may be required to deliver pursuant to
this subsection 2.5. For the avoidance of doubt, nothing herein shall prohibit
the Subordinated Creditor from taking liens and security interests on the
property of Marsh or any other Person party to the Marsh Loan Documents (other
than the Company) as security for the obligations under the March Loan
Documents.

 

7



--------------------------------------------------------------------------------

(b) The Subordinated Creditor acknowledges and agrees that Senior Creditor Agent
has been granted liens upon and security interests in the Collateral for the
benefit of Senior Creditor Agent and Senior Creditor. The Subordinated Creditor
agrees that it shall not obtain a lien on or security interest in any property
of the Company to secure all or any portion of the Subordinated Debt unless it
obtains the prior written consent of Senior Creditor Agent and, concurrently
therewith, Senior Creditor Agent obtains a first priority lien on and security
interest in such asset or collateral and the parties hereby agree that all such
liens and security interests are and will be subject to this Agreement. The
Subordinated Creditor agrees that it shall not obtain any control agreement with
respect to any deposit account, securities account or other property of the
Company without the prior written consent of Senior Creditor Agent.

(c) The Senior Credit Agent acknowledges and agrees that the Subordinated
Creditor has been granted liens upon and security interests in certain property
of Marsh as security for the obligations under the Marsh Loan Documents. The
Senior Credit Agent agrees that it shall not obtain a lien on or security
interest in any property of Marsh to secure all or any portion of the Senior
Debt. The Senior Credit Agent agrees that it shall not obtain any control
agreement with respect to any deposit account, securities account or other
property of Marsh without the prior written consent of the Subordinated
Creditor.

2.6 Application of Proceeds from Sale or other Disposition of the Collateral.
Until the Subordination Termination Date, in the event of any sale, transfer,
lease, license or other disposition (including a casualty loss or taking through
eminent domain) of the Collateral or any other asset of the Company, the
proceeds resulting therefrom (including proceeds from insurance or any other
Enforcement Action) shall be applied in accordance with the terms of the Senior
Debt Documents or as otherwise consented to by Senior Creditor Agent.

2.7 Sale, Transfer or other Disposition of Subordinated Debt.

(a) Subordinated Creditor shall not sell, assign, pledge, dispose of or
otherwise transfer all or any portion of the Subordinated Debt or any
Subordinated Debt Document unless (i) the new holder or holders of the
Subordinated Debt or Subordinated Debt Document agree in writing to be bound by
the terms of this Agreement, or (ii) the Senior Credit Agent has provided its
prior written consent thereto, such consent not to be unreasonably withheld.

(b) Notwithstanding the foregoing subsection 2.7(a), the debt and lien
subordination effected by this Agreement shall survive any sale, assignment,
pledge, disposition or other transfer of all or any portion of the Subordinated
Debt in violation of the terms of subsection 2.7(a), and the terms of this
Agreement shall be binding upon the successors and assigns of Subordinated
Creditor, as provided in Section 10 hereof.

 

8



--------------------------------------------------------------------------------

2.8 Legends. Until the Subordination Termination Date, Subordinated Creditor
will cause to be clearly, conspicuously and prominently inserted on the face of
the Subordinated Guaranty and any other Subordinated Debt Document, as well as
any renewals or replacements thereof, the following legend:

“THIS INSTRUMENT AND PAYMENT OF THE OBLIGATIONS HEREUNDER ARE SUBORDINATED IN
THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AGREEMENT
OF EVEN DATE HEREWITH BETWEEN GENERAL ELECTRIC CAPITAL CORPORATION AND
LEGACYTEXAS BANK, AND ACKNOWLEDGED AND AGREED TO BY NOBILIS HEALTH CORP.”

3. Modifications.

3.1 Modifications to Senior Debt Documents. Senior Creditor Agent or Senior
Creditor may at any time and from time to time without the consent of or notice
to Subordinated Creditor, without incurring liability to Subordinated Creditor
and without impairing or releasing the obligations of Subordinated Creditor
under this Agreement, change the manner or place of payment or extend the time
of payment of or renew or alter any of the terms of the Senior Debt, or amend in
any manner any Senior Debt Document, including without limitation to increase
the Senior Debt.

3.2 Modifications to Subordinated Debt Documents. Until the Subordination
Termination Date, and notwithstanding anything to the contrary contained in the
Subordinated Debt Documents, neither the Company nor Subordinated Creditor
shall, without the prior written consent of Senior Creditor Agent, agree to any
amendment, modification, waiver or supplement to the Subordinated Debt
Documents, other than supplements to the Subordinated Guaranty from time to time
to add any Subsidiaries of Marsh as parties thereto pursuant to the terms of
thereof. In addition, Subordinated Creditor and Company shall not increase, or
permit the increase of, the principal, interest, fees, premiums or other
obligations under the Marsh Loan Agreement (or any replacement thereof) without
the prior written consent of the Senior Creditor Agent; provided, however, that
(a) notwithstanding the foregoing or anything else herein to the contrary, the
Marsh Loan Documents may be amended from time to time to (i) increase the
maximum principal amount set forth therein by up to $500,000 above the maximum
principal amount in effect on the date hereof, and (ii) increase the interest
rate set forth therein by up to 250 basis points above the interest rate in
effect on the date hereof, in each case without the prior written consent of the
Senior Creditor Agent, and (b) nothing herein shall prohibit the accrual of
default interest in accordance with the terms of the Marsh Loan Documents.

4. Waiver of Certain Rights by Subordinated Creditor.

4.1 Notice. To the fullest extent permitted by applicable law, Subordinated
Creditor hereby waives any right to receive the following notices from Senior
Creditor Agent: (a) notice of acceptance hereof; (b) notice of any loans or
other financial accommodations made or extended under the Senior Debt Documents,
or the creation or existence of any Senior Debt; (c) notice of the amount of the
Senior Debt; (d) notice of any adverse change in the financial

 

9



--------------------------------------------------------------------------------

condition of Company or any account debtor or of any other fact that might
increase Subordinated Creditor’s risk hereunder; (e) notice of presentment for
payment, demand, protest, and notice thereof as to any instrument among the
Senior Debt Documents; (f) notice of any default or event of default under the
Senior Debt Documents or otherwise relating to the Senior Debt; and (g) all
other notices (except if such notice is specifically required to be given to
Subordinated Creditor under this Agreement) and demands to which Subordinated
Creditor might otherwise be entitled. Moreover, nothing contained herein shall
be deemed to be a waiver of, and the Subordinated Creditor is not waiving, any
notice obligations that the Company has to the Subordinated Creditor.
Notwithstanding the foregoing, the Senior Credit Agent agrees to use
commercially reasonable efforts to deliver to the Subordinated Creditor prompt
written notice of each of (a) its intention to take any Enforcement Action with
respect to the Subordinated Debt, and (b) the payment in full in cash of the
Senior Debt and termination of all further obligations of the Senior Credit
Agent and the Senior Creditor to make loans or provide any other financial
accommodations to Northstar, Company or any of their subsidiaries or affiliates;
provided that any failure of the Senior Credit Agent to provide any such notice
shall not constitute a breach of this Agreement nor shall impair any rights of
the Senior Credit Agent hereunder.

4.2 Marshaling. Subordinated Creditor hereby waives any rights it may have under
applicable law to assert the doctrine of marshaling or to otherwise require
Senior Creditor Agent to marshal any property of the Company or any guarantor of
the Senior Debt for the benefit of Subordinated Creditor.

4.3 Rights Relating to Senior Creditor Agent’s Actions with respect to the
Collateral.

(a) Subordinated Creditor hereby waives, to the extent permitted by applicable
law, any rights which it may have to enjoin or otherwise obtain a judicial or
administrative order preventing Senior Creditor Agent and/or Senior Creditor
from taking, or refraining from taking, any action with respect to all or any
part of the Collateral or any other assets of the Company. Without limitation of
the foregoing, Subordinated Creditor hereby agrees (i) that it has no right to
direct or object to the manner in which Senior Creditor Agent and/or Senior
Creditor applies the proceeds of the Collateral or any other assets of the
Company resulting from the exercise by Senior Creditor Agent and/or Senior
Creditor of rights and remedies under the Senior Debt Documents to the Senior
Debt and (ii) that Senior Creditor Agent and/or Senior Creditor has not assumed
any obligation to act as the agent for Subordinated Creditor with respect to the
Collateral or any other assets of the Company. Senior Creditor Agent and/or
Senior Creditor shall have the exclusive right to enforce rights and exercise
remedies with respect to the Collateral and any other assets of the Company
until the Subordination Termination Date. In exercising rights and remedies with
respect to the Collateral or any other assets of the Company, Senior Creditor
Agent and/or Senior Creditor may enforce the provisions of the Senior Debt
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole

 

10



--------------------------------------------------------------------------------

business judgment. Such exercise and enforcement shall include, without
limitation, the rights to sell or otherwise dispose of Collateral or any other
assets of the Company, to incur expenses in connection with such sale or
disposition and to exercise all the rights and remedies of a secured lender
under the Uniform Commercial Code of any applicable jurisdiction. In conducting
any public or private sale under the Uniform Commercial Code, Senior Creditor
Agent shall give the Subordinated Creditor such notice of such sale only to the
extent required by the applicable Uniform Commercial Code; provided, however,
that if such notice is required to be given, 10 days’ notice shall be deemed to
be commercially reasonable notice. The Subordinated Creditor agrees that neither
Senior Creditor Agent nor Senior Creditor shall incur any liability as a result
of a sale, lease, license, application or other disposition of all or any
portion of the Collateral or any other assets of the Company or any part or
proceeds thereof conducted in accordance with applicable law.

(b) Except for willful misconduct or gross negligence, none of Senior Creditor
Agent, Senior Creditor or any of their respective affiliates, directors,
officers, employees, or agents shall be liable for failure to demand, collect,
or realize upon any of the Collateral or any proceeds thereof or for any delay
in doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral or proceeds thereof or to take any other action whatsoever with
regard to the Collateral or any part or proceeds thereof. If Senior Creditor
Agent or Senior Creditor should act upon, omit to act upon, or exercise any of
their contractual rights or remedies under the Senior Debt Documents (subject to
the express terms and conditions hereof), neither Senior Creditor Agent nor
Senior Creditor shall have any liability (except for willful misconduct or gross
negligence) to the Subordinated Creditor as a result of such action, omission,
or exercise.

4.4 Additional Rights of Senior Creditor Agent and Senior Creditor. Senior
Creditor Agent and Senior Creditor will be entitled to manage and supervise the
loans and extensions of credit under the Senior Debt Documents as Senior
Creditor Agent and Senior Creditor may, in their sole discretion, deem
appropriate, and Senior Creditor Agent and Senior Creditor may manage their
loans and extensions of credit without regard to any rights or interests that
the Subordinated Creditor may have in the Collateral or any other assets of the
Company or otherwise. Senior Creditor Agent, Senior Creditor and each holder of
Senior Debt may, from time to time, enter into agreements and settlements with
the Company or other parties to the Senior Debt Documents as it may determine in
its sole discretion without impairing any of the subordinations, priorities,
rights or obligations of the parties under this Agreement, including
substituting collateral and releasing any lien on any Collateral or any other
asset of the Company.

4.5 Additional Defenses. To the fullest extent permitted by applicable law,
Subordinated Creditor hereby waives: (a) any rights to assert against Senior
Creditor Agent or Senior Creditor any defense (legal or equitable), set-off,
counterclaim, or claim which Subordinated Creditor may now or at any time
hereafter have against the Company, any other holder of Senior Debt, any other
party liable to Senior Creditor Agent or Senior Creditor, or any Person
constituting Subordinated Creditor; (b) any defense, set-off, counterclaim, or
claim, of

 

11



--------------------------------------------------------------------------------

any kind or nature, arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity, or enforceability of any Senior Debt,
any Subordinated Debt or any security for either; (c) any defense arising by
reason of any claim or defense based upon an election of remedies by Senior
Creditor Agent or Senior Creditor; and (d) the benefit of any statute of
limitations affecting the obligations of Subordinated Creditor hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Senior Debt shall similarly operate to
defer or delay the operation of such statute of limitations applicable to such
obligations of the Subordinated Creditor hereunder.

5. Representations and Warranties.

5.1 Representations and Warranties of Subordinated Creditor. Each Person
comprising the Subordinated Creditor hereby represents and warrants to Senior
Creditor Agent, for the benefit of Senior Creditor Agent and Senior Creditor,
that as of the date hereof: (a) such Person is duly formed and validly existing
under the laws of the jurisdiction of its formation; (b) such Person has the
power and authority to enter into, execute, deliver and carry out the terms of
this Agreement, all of which have been duly authorized by all proper and
necessary action; (c) the execution of this Agreement by such Person will not
violate or conflict with the organizational documents of such Person, any
material agreement binding upon such Person or any law, regulation or order or
require any consent or approval which has not been obtained; (d) this Agreement
is the legal, valid and binding obligation of such Person, enforceable against
such Person in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
equitable principles; (e) such Person is the sole owner, beneficially and of
record, of its pro rata share of the Subordinated Debt Documents and the
Subordinated Debt; (f) such Person, nor its agent, has any liens or security
interests in the Collateral or any other assets of the Company; and (g) such
Person has no contractual put right to require that the Company redeem any
equity securities.

5.2 Representations and Warranties of Senior Creditor Agent. Senior Creditor
Agent hereby represents and warrants to Subordinated Creditor that as of the
date hereof: (a) Senior Creditor Agent is a corporation duly formed and validly
existing under the laws of the jurisdiction of its formation; (b) Senior
Creditor Agent has the power and authority to enter into, execute, deliver and
carry out the terms of this Agreement, all of which have been duly authorized by
all proper and necessary action; (c) the execution of this Agreement by Senior
Creditor Agent will not violate or conflict with the organizational documents of
Senior Creditor Agent, any material agreement binding upon Senior Creditor Agent
or any law, regulation or order or require any consent or approval which has not
been obtained; and (d) this Agreement is the legal, valid and binding obligation
of Senior Creditor Agent, enforceable against Senior Creditor Agent in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles.

 

12



--------------------------------------------------------------------------------

6. Subrogation. On and after the Subordination Termination Date, Subordinated
Creditor shall be subrogated to the rights of Senior Creditor Agent and Senior
Creditor to receive Distributions with respect to the Senior Debt until the
Subordinated Debt is paid in full. Subordinated Creditor agrees that in the
event that all or any part of a payment made with respect to the Senior Debt is
recovered from the holders of the Senior Debt in a Proceeding or otherwise, any
Distribution received by Subordinated Creditor with respect to the Subordinated
Debt at any time after the date of the payment that is so recovered, whether
pursuant to the right of subrogation provided for in this Agreement or
otherwise, shall be deemed to have been received by Subordinated Creditor in
trust as property of the holders of the Senior Debt and Subordinated Creditor
shall forthwith deliver the same to Senior Creditor Agent for application to the
Senior Debt until the Subordination Termination Date. A Distribution made
pursuant to this Agreement to Senior Creditor Agent which otherwise would have
been made to Subordinated Creditor is not, as between the Company and
Subordinated Creditor, a payment by the Company to or on account of the Senior
Debt. WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET
FORTH IN THIS AGREEMENT, SUBORDINATED CREDITOR HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ALL RIGHTS AND DEFENSES ARISING OUT OF AN ELECTION OF
REMEDIES BY SENIOR CREDITOR AGENT OR SENIOR CREDITOR, EVEN THOUGH THAT ELECTION
OF REMEDIES HAS DESTROYED SUBORDINATED CREDITOR’S RIGHTS OF SUBROGATION AND
REIMBURSEMENT AGAINST THE COMPANY BY THE OPERATION OF ANY APPLICABLE LAW.

7. Modification. Any modification or waiver of any provision of this Agreement,
or any consent to any departure by any party from the terms hereof, shall not be
effective in any event unless the same is in writing and signed by Senior
Creditor Agent and Subordinated Creditor, and then such modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose given. Any notice to or demand on any party hereto in any event not
specifically required hereunder shall not entitle the party receiving such
notice or demand to any other or further notice or demand in the same, similar
or other circumstances unless specifically required hereunder.

8. Further Assurances. Each party to this Agreement promptly will execute and
deliver such further instruments and agreements and do such further acts and
things as may be reasonably requested in writing by any other party hereto that
may be necessary or desirable in order to effect fully the purposes of this
Agreement.

9. Notices. Unless otherwise specifically provided herein, any notice delivered
under this Agreement shall be in writing addressed to the respective party as
set forth below and may be personally served, faxed or sent by overnight courier
service or registered or certified United States mail, return receipt requested,
and shall be deemed to have been given (a) if delivered in person, when
delivered; (b) if delivered by facsimile, on the date of transmission if
transmitted on a business day before 4:00 p.m. (New York time) or, if not, on
the next succeeding business day; (c) if delivered by overnight courier, one
business day after delivery to such courier properly addressed; or (d) if by
registered or certified United States mail, four business days after deposit in
the United States mail, postage prepaid and properly addressed.

 

 

13



--------------------------------------------------------------------------------

Notices shall be addressed as follows:

If to any Person comprising Subordinated Creditor, to:

LegacyTexas Bank

8411 Preston Road, Suite 600

Dallas, Texas 75225

Attn: Michael Ansolabehere

Facsimile: (214) 217-7035

If to Senior Creditor Agent:

General Electric Capital Corporation

Healthcare Financial Services

Two Bethesda Metro Center, Suite 600

Bethesda, Maryland 20814

Attn: NorthStar Healthcare Account Officer

Facsimile: (301) 664-9855

With a copy to:

General Electric Capital Corporation

Healthcare Financial Services

Two Bethesda Metro Center, Suite 600

Bethesda, Maryland 20814

Attn: General Counsel

Facsimile: (301) 664-9866

or in any case, to such other address as the party addressed shall have
previously designated by written notice to the serving party, given in
accordance with this Section 9.

10. Successors and Assigns. This Agreement shall inure to the benefit of, and
shall be binding upon, the respective successors and assigns of Senior Creditor
Agent (for the benefit of Senior Creditor Agent and Senior Creditor),
Subordinated Creditor and the Company. To the extent permitted under the Senior
Debt Documents, Senior Creditor Agent and Senior Creditor may, from time to
time, without notice to Subordinated Creditor, assign or transfer any or all of
the Senior Debt or any interest therein to any Person and, notwithstanding any
such assignment or transfer, or any subsequent assignment or transfer, the
Senior Debt shall, subject to the terms hereof, be and remain Senior Debt for
purposes of this Agreement, and every permitted assignee or transferee of any of
the Senior Debt or of any interest therein shall, to the extent of the interest
of such permitted assignee or transferee in the Senior Debt, be entitled to rely
upon and be the third party beneficiary of the subordination provided under this
Agreement and shall be entitled to enforce the terms and provisions hereof to
the same extent as if such assignee or transferee were initially a party hereto.

 

 

14



--------------------------------------------------------------------------------

11. Relative Rights; No Third Party Beneficiary. This Agreement shall define the
relative rights of Senior Creditor Agent, Senior Creditor and Subordinated
Creditor. Nothing in this Agreement shall (a) impair, as among the Company,
Senior Creditor Agent and Senior Creditor and as between the Company and
Subordinated Creditor, the obligation of the Company with respect to the payment
of the Senior Debt and the Subordinated Debt in accordance with their respective
terms or (b) affect the relative rights of Senior Creditor Agent, Senior
Creditor or Subordinated Creditor with respect to any other creditors of the
Company. This Agreement is solely for the benefit of Senior Creditor Agent,
Senior Creditor and Subordinated Creditor, and their respective successors and
assigns, and neither Company nor any other Persons are intended to be a third
party beneficiary hereunder or to have any right, benefit, priority or interest
under, or because of the existence of, or to have any right to enforce, this
Agreement.

12. Conflict. In the event of any conflict between any term, covenant or
condition of this Agreement and any term, covenant or condition of any of the
Subordinated Debt Documents, the provisions of this Agreement shall control and
govern.

13. Headings. The paragraph headings used in this Agreement are for convenience
only and shall not affect the interpretation of any of the provisions hereof.

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or electronic “pdf” transmission
shall be equally effective as delivery of a manually executed counterpart of a
signature page to this Agreement.

15. Severability. In the event that any provision of this Agreement is deemed to
be invalid, illegal or unenforceable by reason of the operation of any law or by
reason of the interpretation placed thereon by any court or governmental
authority, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby, and the
affected provision shall be modified to the minimum extent permitted by law so
as most fully to achieve the intention of this Agreement.

16. Continuation of Subordination; Termination of Agreement. This Agreement
shall remain in full force and effect and the provisions of this Agreement shall
continue to govern the relative rights and priorities of Senior Creditor Agent,
Senior Creditor and Subordinated Creditor even if all or part of the Senior Debt
or the security interests securing the Senior Debt are subordinated, set aside,
avoided, invalidated, or disallowed, until the Subordination Termination Date
after which this Agreement shall terminate without further action on the part of
the parties hereto. This Agreement shall be reinstated if at any time any
payment of any of the Senior Debt is rescinded or must otherwise be returned by
any holder of Senior Debt or any representative of such holder.

 

15



--------------------------------------------------------------------------------

17. Applicable Law. This Agreement shall be governed by and shall be construed
and enforced in accordance with the internal laws of the State of New York,
without regard to conflicts of law principles.

18. CONSENT TO JURISDICTION. EACH OF SUBORDINATED CREDITOR AND, BY ITS
ACKNOWLEDGMENT BELOW, THE COMPANY HEREBY CONSENTS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT LOCATED WITHIN THE STATE OF NEW YORK AND IRREVOCABLY
AGREES THAT, SUBJECT TO SENIOR CREDITOR AGENT’S ELECTION, ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN
SUCH COURTS. EACH OF SUBORDINATED CREDITOR AND, BY ITS ACKNOWLEDGMENT BELOW, THE
COMPANY EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH OF SUBORDINATED
CREDITOR AND, BY ITS ACKNOWLEDGMENT BELOW, THE COMPANY HEREBY WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY
BE MADE UPON IT BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
ADDRESSED TO SUBORDINATED CREDITOR AND THE COMPANY AT THEIR RESPECTIVE ADDRESSES
SET FORTH IN THIS AGREEMENT.

19. WAIVER OF JURY TRIAL. EACH OF SUBORDINATED CREDITOR, SENIOR CREDITOR AGENT
AND, BY ITS ACKNOWLEDGMENT BELOW, THE COMPANY HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT, ANY OF THE SUBORDINATED DEBT DOCUMENTS OR ANY OF THE SENIOR
DEBT DOCUMENTS. EACH OF SUBORDINATED CREDITOR, SENIOR CREDITOR AGENT AND, BY ITS
ACKNOWLEDGMENT BELOW, THE COMPANY ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE
WAIVER IN ENTERING INTO THIS AGREEMENT AND, IN THE CASE OF THE SENIOR CREDITOR
AGENT AND THE COMPANY, THE SENIOR DEBT DOCUMENTS, AND THAT EACH WILL CONTINUE TO
RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH OF SUBORDINATED
CREDITOR, THE COMPANY AND SENIOR CREDITOR AGENT WARRANTS AND REPRESENTS THAT
EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

(Signature page follows)

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Subordinated Creditor and Senior Creditor Agent have caused
this Agreement to be executed as of the date first above written.

 

SENIOR CREDITOR AGENT: GENERAL ELECTRIC CAPITAL CORPORATION By:   /s/ R. Hanes
Whiteley Name:   R. Hanes Whiteley Its:   Duly Authorized Signatory

[signatures continued on next page]



--------------------------------------------------------------------------------

SUBORDINATED CREDITOR: LEGACYTEXAS BANK By:   /s/ Michael Ansolabehere  

Michael Ansolabehere

Managing Director

 

18



--------------------------------------------------------------------------------

COMPANY ACKNOWLEDGMENT, CONSENT AND AGREEMENT

The undersigned hereby acknowledges and consents to the execution, delivery and
performance of the within and foregoing Subordination Agreement among each of
the holders of the Subordinated Debt and Senior Creditor Agent. The undersigned
further agrees to be bound by the provisions of the within and foregoing
Subordination Agreement as they relate to the relative rights, remedies and
priorities of the Senior Creditor Agent and Senior Creditor; provided, however,
that nothing in the Subordination Agreement shall amend, modify, change or
supersede the respective terms of any of the Senior Debt Documents or the
Subordinated Debt Documents as between Senior Creditor Agent, Senior Creditor or
the Subordinated Creditor, respectively, on the one hand, and the undersigned,
on the other hand.

IN WITNESS WHEREOF, the undersigned has caused its duly authorized officer or
other representative to execute and deliver this Company Acknowledgment, Consent
and Agreement as of July 30, 2015.

 

NOBILIS HEALTH CORP. By:   /s/ Kenneth J. Klein Name:   Kenneth J. Klein Title:
  Chief Financial Officer

 

19